Fourth Court of Appeals
                                      San Antonio, Texas
                                    DISSENTING OPINION
                                         No. 04-15-00398-CV

                                         Caroline BUSWELL,
                                               Appellant

                                          v.
The GWSPI Company, LLC, as Successor in Interest to Wilmington Trust, NA, Trustee of the d
THE GWSPI COMPANY, LLC, as Successor in Interest to Wilmington Trust, NA, Trustee of
                    the Jeffrey P. Blanchard 2013 Family Trust,
                                      Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-06197
                            Honorable David A. Canales, Judge Presiding

            DISSENT TO ORDER GRANTING APPELLANT’S EMERGENCY MOTION TO STAY

Dissenting Opinion by: Rebeca C. Martinez, Justice

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 10, 2015

           I dissent to the panel’s granting of appellant’s Emergency Motion to Stay, which stayed all

further proceedings, including discovery, at the trial court level. An interlocutory appeal is

available only in limited circumstances. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)

(West 2015). Section 51.014 provides that an interlocutory appeal may be brought after the denial

of a special appearance, but the statute does not provide a stay of anything but the trial pending

resolution of the appeal. See id. § 51.014(a)(7), (b). Appellant relies on Oryx Capital Int’l, Inc. v.

Sage Apartments, L.L.C., 167 S.W.3d 432, 437 (Tex. App.—San Antonio 2005, no pet.), in an
Dissenting Opinion                                                                 04-15-00398-CV


attempt to work around subsection 51.014(b), but that reliance is misplaced because Oryx

contained circumstances not present in the case before us.         Therefore, I do not believe

circumstances exist that would support this court imposing a stay beyond that expressly authorized

by subsection 51.014(b).


                                                 Rebeca C. Martinez, Justice




                                               -2-